Jenkins, P. J.
This is a companion case of Warren County v. Battle, ante, 240, which was an action for damages by the owner of an automobile truck against the county for injuries to the truck caused from its fall through an opening, where a public bridge had been, into a branch or ravine, while the instant case is a suit by the driver of the truck for personal injuries received from the fall. The allegations of the petition, the grounds of demurrer, the evidence, the instructions to the jury, and the grounds of the defendant’s motion for a new trial, are all essentially the same as those in the companion case, except with regard to the allegations and proof of the personal injuries, and the verdict and judgment for $350 instead of the $1,500 sued for. This case being controlled by the rulings in that case, the court did not err in overruling the demurrers to the petition or in denying the motion for a new trial.

Judgment affirmed.


Stephens and Sutton, JJ., eonewr.